Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-52 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (hereinafter Sullivan) US 20050028191 in view of Adimatyam et al (hereinafter Adimatyam) US 20140259124.

Referring to claim 51, Sullivan discloses a method for outputting allowed media assets while a media device is in a locked mode, the method comprising:
receiving, from a specified user, a request for a media asset (see Paragraph 0072);
identifying a list of allowed media assets and determining whether the requested media asset is included in the list of allowed media assets (see Paragraphs 0072-0073 for disclosing whether the requested content belongs to the list, or considerable number, of media assets that fall under the category of allowed/permitted (e.g., all content with a rating which is not blocked));
in response to determining that the requested media asset is not included in the list of allowed media assets, blocking access to the requested media asset and in response to determining that the requested media asset is included in the list of allowed media assets, outputting the requested media asset (see Paragraphs 0074 and 0077 for disclosing if the content is not allowed, access to the content is blocked and if the content is allowed, the content is provided to the user).
Sullivan is unclear as to generating for display a message indicating that the requested media access is not available for access.
Adimatyam discloses generating for display a message indicating that the requested media access is not available for access (see Fig. 8C).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the access unavailable message of Adimatyam with the system of Sullivan in order to inform the user who does not have access to the program that access can be granted if a correct password is entered, thereby aiding a parent to prevent a child from accessing devices or content that may be inappropriate based on the age of the child (see Adimatyam, Paragraphs 0001 and 0070).

Referring to claim 52, Sullivan discloses generating for display an indication that the media device is in the locked mode (see Fig. 5, locks 252).

Referring to claim 61, Sullivan in view of Adimatyam discloses a system for outputting allowed media assets while a media device is in a locked mode, the system comprising output circuitry, input circuitry, and control circuitry (see Sullivan, Fig. 1) to perform the method as seen in the rejection of claim 51.

Claim 62 is rejected on the same grounds as claim 52.

Claims 53 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Adimatyam, and further in view of Jaini et al (hereinafter Jaini) US 9148698.

Referring to claim 53, Sullivan in view of Adimatyam discloses the media device is in the locked mode as seen in the rejection of claim 51.
Sullivan in view of Adimatyam is unclear as to a mode that lasts for a set period of time, the method further comprising generating for display an indication of an amount of time remaining until the end of the set period of time.
Jaini discloses a locked mode that lasts for a set period of time, the method further comprising generating for display an indication of an amount of time remaining until the end of the set period of time (see Figs. 7-10 for disclosing a locked mode that lasts for a set period (e.g., 30 mins), and generated indications (e.g., 810, 910, 1010, 814, 914, 1014) of amount of time remaining until the end of the set period).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate indications of time remaining of Jaini with the system of Sullivan in view of Adimatyam in order to allow for a warning when access is about to be stopped by a child-friendly character to assist parents that find it emotionally difficult to enforce time limitations , suddenly stopping a move or television program (see Jaini, Col. 1, lines 21-30 and Col. 2, lines 59-67).

Claim 63 is rejected on the same grounds as claim 53.

Claims 54 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Adimatyam, and further in view of Rahman US 20090116379.

Referring to claim 54, Sullivan in view of Adimatyam discloses the limitations as seen in the rejection of claim 51.
Sullivan in view of Adimatyam is unclear as to generating for display an option to return to a program being output at the time the request for the media asset was received.
Rahman discloses generating for display a return to a program being output at the time the request for the media asset was received (see Paragraph 0032).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the known technique of a channel return feature of Rahman with the known system of Sullivan in view of Adimatyam in order to predictably improve the system by supplying the user with an alternative source of content that they previously chose after the termination of the content on the currently selected channel.
Sullivan in view of Adimatyam, and further in view of Rahman is unclear as to an option to return.
Official Notice is taken that the provision of an option to return is well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify  Sullivan in view of Adimatyam, and further in view of Rahman to give the user an option to return in order to provide freedom to the user to quickly go back to where they were before, an option that is incredibly common in user interfaces.

Claim 64 is rejected on the same grounds as claim 54.

Claims 58 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Adimatyam, and further in view of  Doronichev et al (hereinafter Doronichev)US 20130263001.

Referring to claim 58, Sullivan in view of Adimatyam discloses the limitations as seen in the rejection of claim 51.
Sullivan in view of Adimatyam is unclear as to the specified user is not allowed to access any other functionality of the media device while the media device is in the locked mode.
Doronichev discloses the specified user is not allowed to access any other functionality of the media device while the media device is in the locked mode (see Paragraph 0056).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the functionality lock of Doronichev with the system of Sullivan in view of Adimatyam in order to advantageously prevent the child from navigating from an application in which they were viewing parent approved content to an application, content, or function that is not approved by the parent (see Doronichev, Paragraph 0056).

Claim 68 is rejected on the same grounds as claim 58.

Claims 59-60 and 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Adimatyam, further in view of Jaini, and further in view of Kolde et al (hereinafter Kolde) US 7921440.

Referring to claim 59, Sullivan in view of Adimatyam discloses retrieving a media asset allowed to be accessed by the specified user while the media device is in the locked mode (see Paragraph 0077).
Sullivan in view of Adimatyam is unclear as to a media asset has a play length less than or equal to a specified time period, in response to determining that the retrieved media asset has a play length less than or equal to the specified time period, transmitting the retrieved media asset to the specified user, and decrementing the specific time period to a value equal to the play length of the retrieved media asset.
Jaini discloses transmitting a media asset to the specified user, and decrementing the specific time period to a value equal to the play length of the retrieved media asset (see Figs. 7-10 and Col. 11, Line 22 – Col. 15, Line 37 for disclosing transmission of a media asset to a user and decrementing the specific time period (e.g., 30 mins) to a value equal to the play length of the media asset (e.g., time for each respective video played)).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate indications of time remaining of Jaini with the system of Sullivan in view of Adimatyam in order to allow for a warning when access is about to be stopped by a child-friendly character to assist parents that find it emotionally difficult to enforce time limitations , suddenly stopping a move or television program (see Jaini, Col. 1, lines 21-30 and Col. 2, lines 59-67).
Sullivan in view of Adimatyam, and further in view of Jaini is unclear as to determining that the retrieved media asset has a play length less than or equal to a specified time period.
Kolde discloses determining that the media asset has a play length less than or equal to a specified time period (see Fig. 2 and Col. 2, Line 38-60 and Col. 3, Line 57 – Col 4, Line 56 for disclosing a determination if a media asset play length/duration is less than or equal/within budget rules of time allotment, or specified period of time, permitted for media viewing).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the determination of play length against a budget of Kolde with the system of Sullivan in view of Adimatyam, and further in view of Jaini in order to influence and manage television viewing habits in a manner that promotes self-monitoring (see Col. 2, Lines 38-42).

Referring to claim 60, Jaini discloses restricting access to the media device when the specified time period is over (see Fig. 7 and 10, and Col. 11, Line 22 – Col. 15, Line 37).

Claim 69 is rejected on the same grounds as claim 59.

Claim 70 is rejected on the same grounds as claim 60.

Allowable Subject Matter
Claims 55-57 and 65-67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
01/14/2022